PER CURIAM.
By petition for writ of certiorari we are requested to review an order of the Industrial Relations Commission affirming an order of the Judge of Industrial Claims denying compensation to petitioner because at the time of the accident petitioner was an independent contractor rather than an employee.
Our consideration of the petition, briefs, oral argument and the record leads us to conclude that the finding of the Judge of Industrial Claims was supported by substantial, competent evidence. Accordingly, we must hold that the affirming order of the Industrial Relations Commission does not entail a departure from the essential requirements of law.
The petition is therefore denied.
ADKINS, BOYD and DREW (Retired), JJ., and SPECTOR, District Court Judge concur.
ERVIN, Acting C. J., dissents.